﻿First of all, I should like to extend my congratulations and those of my delegation to Mr. von Wechmar on his election to the presidency of this thirty-fifth session. I am sure that this Assembly will benefit from his experience and competence in the conduct of its proceedings and thus be able to continue to pursue its objectives of peace and development. I am happy to be able to assure him of my delegation's wholehearted cooperation in the performance of his delicate tasks.
175.	May I also express my Government's deepest gratitude to Mr. Salim Ahmed Salim and convey to him our warmest congratulations on the way he presided over the thirty-fourth session of the Assembly. Fully versed in the workings of the United Nations, devoted to its objectives, receptive to the problems of the world and having particular insight into those of the third world, he lived up to our expectations, for which we thank him most warmly.
176.	I should like to take this opportunity also to assure the Secretary General, Mr. Waldheim, once again, of my Government's appreciation of his work. He has ably faced and dealt with many complex problems this year within the limits of the resources available to him.
177.	It is with great emotion that I welcome the delegation of Zimbabwe to this Assembly. The people of Zimbabwe has left its mark on history, not only the history of its own country and of the African continent but also that of the whole of mankind. That valiant and self-sacrificing people has shaken the very foundations of a system which extended well beyond the frontiers of what was formerly Southern Rhodesia and which believed itself to be powerful and invincible. Today not only the colonial and racist minority of South Africa, but all the agents of imperialism contemplate the future with somewhat less arrogance and assurance. What is more, they have been given a last chance to reconsider their position in the interest of all parties concerned.
178.	My delegation also would like to welcome the representatives of Saint Vincent and the Grenadines, a State which recently became independent and was admitted to membership of this Organization at the beginning of this session.
179.	For a country like Seychelles, which does not have very powerful information media and does not always enjoy the friendship of those who do, it is not always easy to make its own voice heard. It is true that certain publications in the Western world mention us, but often only in the context of the ambitions and interests of some of those countries. We can thus understand why their articles project a negative image of our society and often express only unfavourable criticisms and recriminations: because their aims and ours are rarely compatible.
180.	We therefore value very highly the opportunity to speak at this international forum.
181.	Situated in the heart of the Indian Ocean, Seychelles is at the very centre of one of the most sensitive regions of the world. Oil tankers en route from the Middle East and the Far East ply the waters of that Ocean, the resources of which are much coveted.
182.	The people of Seychelles has struggled and continues to struggle to safeguard its independence, because it wants to be the sole master of its decisions and orientations, its form of development, its social relations and its philosophy in general; at the same time, it believes in ties of profound and active solidarity with other peoples fighting for the same causes.
183.	These three factors—that is, our geopolitical position, our choice of social structure and our solidarity with other fraternal peoples—essentially determine our position in international matters. It is a firm and honest position, dictated by the principles of justice and embodied in non-alignment, as was reaffirmed by our President, Comrade France Albert Ren6, during the Sixth Conference of Heads of State .or Government of Nonaligned Countries, held at Havana in 1979. It is a nonalignment which refuses to take refuge in neutrality and rejects indifference or abdication in the face of international problems. But, above all, it is that freedom to take any position .ye want whenever we wish, faithful to the history of the nonaligned movement, which has always been indissolubly linked with the authentic liberation of peoples and their emancipation from the imperialist yoke.
184.	It is imperative that we continue this policy because it involves the very authenticity of our independence, and indeed the possibility of real development. It is within this context that I should like to deal here with some of the problems of concern to the people and the Government of Seychelles.
185.	I turn first of all to the question of the Indian Ocean. The great Powers have been engaged in unbridled militarization of that region. The rate of growth of the number of warships—some of which carry nuclear devices—is intolerable. We are not in a position to assess this build-up in terms of striking power, but from June 1979 to June 1980 the number of warships present in the Indian Ocean more than doubled.
186.	Those foreign Powers, when they do not benefit from the complicity of certain Governments in the region in order to install themselves there, simply occupy territory which is subject to the sovereignty of coastal States. Thus, the Chagos Archipelago, including the island of Diego Garcia, which is an integral part of the territory of Mauritius, has been occupied by Great Britain and the United States; the island of Tromelin is administered by France; the island of Mayotte is still juridically separated from the rest of the Comoros. As for the Democratic Republic of Madagascar, it remains stripped of the Glorieuses islands, Juan da Nova, Europa and Bassas da India.
187.	The reasons for this militarization of our region are well known to all, even if more often than not they are unspoken. They are both economic and political in nature.
188.	A large proportion of the oil being sent to North America, Western Europe and Japan passes through the Indian Ocean. The resources of that Ocean, the raw materials and commercial potential of the coastal countries and the energy resources of the Middle East and the Far East are all greedily coveted.
189.	Of course, the great Powers prefer to speak of a protective mission, the defence of a so-called "free world", the restoration of a balance of power, the Afghanistan affair, the events in Iran and so forth.
190.	However, when we realize how easily the great Powers today are exporting their conflicts to the third world countries and setting up in them proving grounds for their weapons, silence on our part would be censurable. Furthermore, we need peace in order to concentrate all our efforts on the development of our country instead of having to devote some of our efforts to protecting ourselves against constant threats aimed particularly against progressive regimes which are characterized by some as being "refractory".
191.	Seychelles wishes once again to associate itself with those countries that have already done so, in appealing to the international conscience and calling for the demilitarization of the Indian Ocean. This entails the dismantling of military, air and naval bases and the withdrawal of foreign troops from the region.
192.	Of course, the process of demilitarization must be accompanied by the decolonization of the Indian Ocean, that is to say, by the return to the sovereignty of their respective countries of ail islands being used or liable to be used as bases for foreign Powers. So the Chagos archipelago, including the island of Diego Garcia and the island of Tromelin, must be returned to Mauritius; the island of Mayotte to the Comoros, and the Glorieuses, Juan da Nova, Europa and Bassas da India islands to Madagascar, in accordance with the resolutions of the United Nations and OAU. The island of Reunion must be demilitarized and the right of the people of Reunion to self-determination must be respected.
193.	Coastal States should provide no foreign Power with any military base, and those who have already done so are urged to reconsider their decisions.
194.	For years, the people of Seychelles have been fighting for the demilitarization of the Indian Ocean and have adopted very specific and courageous measures to this end. Our President, Comrade France Albert Rene, recently made representations to the coastal States of the Indian Ocean in an attempt to win their support for the holding of the Colombo Conference convened by the United Nations, followed by that in Antananarivo proposed by President Didier Ratsiraka of Madagascar. In this regard, we wish to denounce the manoeuvres of certain Powers that are working for the failure of these Conferences.
195.	If it should prove indispensable to police the oil route, this should preferably be done by the coastal States themselves, if necessary under the control of the United Nations, and not by the great Powers from outside the region, whose interests are necessarily different from our own.
196.	Other matters of concern to us are also connected to decolonization, peace and development.
197.	We are compelled to note that 20 years after the adoption of resolution 1514 (XV) by the General Assembly on the decolonization of colonial peoples and territories, there are too many peoples who, despite their profound aspirations to liberty, peace and development, know only exploitation, foreign domination and repression.
198.	On the African continent, peoples are continuing to shed their blood to wrest themselves from the grasp of colonialism with all its implications.
199.	First of all, there is the people of Namibia. It is difficult for us today to understand how the League of Nations at the end of the First World War could have entrusted the administration of the Namibian territory to the South African regime, already well known for its repressive and archaic practices, so that the Namibian people are now confronting in their liberation struggle one of the most barbaric and archaic systems ever known to history.
200.	In this Assembly, all the countries represented here would appear to wish for the independence of Namibia. However, without wishing to be cynical or lacking in respect, I cannot refrain from pointing out that, despite the numerous reports, declarations and resolutions adopted and in spite of the United Nations plan for the decolonization of Namibia, the South African regime continues with impunity to defy the international conscience. The fact is that among those very people who call for the independence of that country there are some who remain accomplices of the South African regime militarily and economically. This is a disgrace. The South African regime can continue, unfortunately, to count on powerful allies who are actually sitting here among us.
201.	Today, the Namibian people, in order to emancipate itself from the illegal occupation of its territory, has no choice but to confront the South African regime in armed combat, under the leadership of SWAPO, its sole and legitimate representative.
202.	The people of the Seychelles will continue to provide unswerving support, politically, diplomatically and even materially, in so far as its resources allow, to SWAPO in its liberation struggle.
203.	We also would express the hope that the international community will render assistance to the people and Government of Angola, which, because of their exemplary support for the Namibian revolution, have been the victims of aggression at the hands of the South African regime and consequently have suffered considerable loss of human life and material damage.
204.	The victory of the Namibian people is inevitable, as is, indeed, that of the people of South Africa. Both have already shown the Botha regime that they can strike hard. The Republic of Seychelles will continue to support the African National Congress in its struggle and will not hesitate to put into effect the resolutions of the United Nations and of the OAU regarding sanctions against South Africa.
205.	With regard to the question of Western Sahara, it is our pleasure to be able to stress that the Sahraoui Arab Democratic Republic is today recognized by more than 40 countries, including 26 African countries. The Sahraoui Arab Democratic Republic thus meets the conditions laid down by the OAU charter for becoming a fully-fledged member of the pan African organization. Last year, from this rostrum" we condemned once again the expansionist and colonial designs of the Moroccan regime with regard to Western Sahara. We regret to have to do this again. At the same time, however, we wish that the authorities in Rabat would respond tangibly and positively to the appeal for a ceasefire and negotiation issued recently by the Ad Hoc Committee of Heads of State and Government of the OAU on Western Sahara.
206.	In the Middle East, Israel continues in its turn, like its ally, the Botha regime in South Africa, to defy international public opinion with impunity by pursuing its expansionist and murderous colonial policy. The recent attempt at annexation of the eastern part of Jerusalem is just one example among so many others. Its ultimate objective is to extend its territory as far as possible and wipe the Palestinian people off the map. Therefore, Israel has no hesitation in violating the principles of the territorial integrity and national sovereignty of neighbouring countries by means of its military incursions and illegal occupation of Arab territories. Israel continues to torture, mutilate, murder or deport Palestinians so that it can establish settlements.
207.	The Palestinian question today constitutes a matter of "international conscience". Our Organization, furthermore, has taken up this matter on several occasions and has even devoted exclusively to this subject its seventh emergency special session, held in July this year, and we are very happy about that. However, when, within our Organization, the time comes to condemn Israeli aggression, certain great Powers refrain from doing so, and it is those very Powers which pose as champions of human rights, national sovereignty and territorial integrity. We have heard them, in this role, talking about Afghanistan, Iran, and Kampuchea. However, when it is a matter of Israeli aggression they remain silent.
208.	This lack of consistency in the practice of international politics, which is, incidentally, only a reflection of the double standard policy, depending on whose interests are at stake, is something which is necessarily going to undermine the authority, the credibility and the effectiveness of many international institutions, including our own. It is in part the reason why some of our resolutions have no effect.
209.	This is why my delegation believes that it is time for the international community to condemn unanimously and unequivocally the colonial and Zionist policy of Israel and to decide in favour of the exercise by the Palestinian people of its right to self-determination under the leadership of the PLO, its sole and legitimate representative.
210.	Concrete measures must also be taken against Israel—indeed, even the imposition of economic sanctions, in accordance with the spirit of resolutions CM/Res.785 (XXXV), CM/Res.787 (XXXV) and CM/Res.791 (XXXV) of the OAU on the Palestinian question. The Palestinian people must recover their territorial and national rights as soon as possible.
211.	It is in application of these same principles relating to the right of a people to self-determination and the building of its future in peace and security that the Republic of Seychelles supports the people of East Timor in their struggle against the Indonesian occupation and for the independence of their country; that we call for the Afghan people, under the leadership of the Government of the Democratic Republic of Afghanistan, to be able to manage their own affairs and define their own future without being threatened either in terms of their sovereignty or on their frontiers and with the assistance of allies which they choose; that we hope that Iran, like all other States, will make arrangements to engender respect for international law with regard to the immunity of diplomatic personnel, although, at the same time, there should be an international convention protecting peoples and States against the activities of certain shady foreigners who contrive to obtain diplomatic status to carry out their often clandestine work, particularly in third world countries; that we demand that a halt be called to the repression against the peoples of Chile, Bolivia and El Salvador and that any and all threats of foreign military intervention in El Salvador should be eliminated. Still in application of these same principles, the Republic of the Seychelles has broken off all relations with the bloody Seoul regime and calls for the reunification of the north and south of Korea, in accordance with the legitimate aspirations of the Korean people.
212.	For more than a year my country has recognized the People's Republic of Kampuchea and its legitimate and authentic representative, the People's Revolutionary Council of Kampuchea, because it had no doubt that the Pol Pot regime had been among the most murderous in history, having taken the lives of about 3 million people. Today, the people of Kampuchea is able to breathe again now that that regime has been driven out of the country.
213.	However, within this Assembly the legitimate representatives of the people of Kampuchea are excluded. We believe that one cannot, as so many delegations have done from this rostrum, invoke the presence of Vietnamese troops in Kampuchea to justify the exclusion of the People's Republic of Kampuchea from our Organization without, on the one hand, interfering in the internal affairs of these two States and, on the other hand, reopening the frontiers of Kampuchea to Pol Pot and his army of butchers.
214.	That is why the Republic of Seychelles believes that the People's Republic of Kampuchea must be allowed to take the seat which belongs to it in this Organization, to the exclusion of the representatives of the Pol Pot regime who, in no circumstances, should benefit from the tolerance or complicity of our Organization.
215.	The people of the Republic of Kampuchea needs the sincere and effective solidarity of the international community to perform its task of national reconstruction in peace and security.
216.	It took our Organization more than 20 years to recognize the People's Republic of China. I mention this in passing.
217.	Anxious as always to promote peace throughout the world so that the peoples of the world can continue the building of their future, we support the initiative of the Socialist Republic of Viet Nam which is designed to make of southeast Asia a zone of peace. The other countries of IndoChina have associated themselves with this initiative and we know that a dialogue on this subject is possible between the countries of the Association of southeast Asian Nations and the countries of IndoChina, but only on condition that outside influences are not allowed to play a part. We very much hope that our Organization will take a stand in favour of this initiative.
218.	I have mentioned here the struggles of peoples throughout the world to obtain or safeguard their political independence. But, as we all know, colonialism was a means of political domination essentially aimed at economic exploitation. Thus, if our political independence is to be genuine it must be allowed to put down deep roots in economic independence; otherwise neo-colonialism will rise to the surface and the same structures of exploitation will persist.
219.	But we also know how difficult it is to rid ourselves of the structures of economic dependence. Most of the countries of the developed world which were formerly directly or indirectly our colonizers continue to see their relations with our countries in terms of relations of exploitation. Recently they have transformed our countries into suppliers of raw materials and of cheap labour, as well as consumers of their manufactured products which are sold at prices out of all proportion to the prices they pay us for our raw materials. And this is continuing.
220.	There is a deliberate determination on the part of the exponents of imperialism to maintain this situation of economic dependence by keeping our countries in a state of technological and financial dependence. This is all the more true in that too often, the policies of aid and cooperation of certain rich countries—indeed, even the policy of certain specialized agencies of the United Nations—consist in helping countries only if they remain in a state of poverty.
221.	At the same time, everyone talks of the need for new international economic relations. In this regard, there have been recently two special meetings convened by OAU and the United Nations respectively: The second extraordinary session of the Assembly of Heads of State and Government of the OAU, at Lagos, on 28 and 29 April, and the eleventh special session of the General Assembly, from 25 August to 15 September. There have been attempts at a North South dialogue. UNIDO and UNCTAD are supposed to have been working for years now to promote new economic relations in the world.
222.	But unfortunately we cannot but note that the results achieved so far are rather disappointing. Imperialism continues to dominate the structures of world economy, particularly at the expense of the economies of the third world countries. The great Powers are asserting themselves ever more arrogantly. Thus, we have recently noted with indignation that the United States has unilaterally adopted a law authorizing its transnational corporations to exploit the resources of the seabed, at a time when they claim to be negotiating with the rest of the international community the adoption of a convention on the exploitation of those very resources, which are the common heritage of the whole of mankind.
223.	If it happens that the capitalist system makes certain small adjustments, it is in an effort to control its growing internal contradictions, never in an attempt to change its basic method of operation.
224.	One thing seems to us to be clear: apart from appreciable support from the community of socialist countries, the third world countries had to fight alone for their political independence; today they are having to fight alone again for their economic independence.
225.	The North South dialogue, essential though it is, is bogged down; unfortunately it remains a dialogue of the deaf. It will only make progress under the pressure of South South cooperation, in accordance with the recent declaration of the Ministers for Foreign Affairs of the Group of 77.
226.	Thus, the Republic of Seychelles, together with its neighbours and other third world countries, has undertaken to promote horizontal and regional cooperation. In this regard, we wish to express our appreciation to those third world countries that are at the most advanced stage of development and have demonstrated their solidarity with the others, sometimes at the cost of genuine sacrifice.
227.	To conclude, permit me to reaffirm the wholehearted support of the Republic of Seychelles for the objectives of the United Nations and its loyalty to the praiseworthy ideals which prevailed at the foundation of an Organization. However, representatives will understand why the Seychelles delegation is worried about the future. There must be an end to certain manoeuvres which have the effect of diverting the United Nations from its primary objective, namely, the promotion of peace and development, with respect for the equality of all nations.
